


110 HR 3416 IH: America’s Energy Security Trust Fund

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3416
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  carbon dioxide emissions in the United States domestic energy
		  supply.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Energy Security Trust Fund
			 Act of 2007.
		2.Tax on carbon
			 dioxide content of certain substances
			(a)In
			 generalChapter 38 of the Internal Revenue Code of 1986 (relating
			 to environmental taxes) is amended by adding at the end thereof the following
			 new subchapter:
				
					ETax on carbon
				dioxide content of certain substances
						
							Sec. 4691. Imposition of tax.
							Sec. 4692. Refunds or credits.
							Sec. 4693. Definitions and special rules.
						
						4691.Imposition of
				tax
							(a)In
				generalThere is hereby
				imposed a tax on any taxable carbon substance sold by the manufacturer,
				producer, or importer thereof.
							(b)Amount of
				tax
								(1)In
				generalThe amount of tax imposed by subsection (a) on any
				taxable carbon substance shall be the applicable amount per ton of carbon
				dioxide content of such substance, as determined by the Secretary in
				consultation with the Secretary of Energy.
								(2)Fractional part
				of tonIn the case of a fraction of a ton, the tax imposed by
				subsection (a) shall be the same fraction of the amount of such tax imposed on
				a whole ton.
								(3)Applicable
				amountFor purposes of paragraph (1)—
									(A)Calendar year
				2008The applicable amount for calender year 2008 is $15.
									(B)Years after
				2008For a calendar year after 2008, the applicable amount is the
				product of—
										(i)the amount in
				effect under this paragraph for the preceding calendar year,
										(ii)1.1, and
										(iii)1 plus the cost
				of living adjustment determined under section 1(f)(3) for such calendar year,
				determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
										(c)Substance taxed
				only onceNo tax shall be imposed by subsection (a) with respect
				to a taxable carbon substance if the person who would be liable for such tax
				establishes that a prior tax imposed by such section has been imposed with
				respect to such product.
							4692.Refunds or
				credits
							(a)Sequestered
				carbonUnder regulations
				prescribed by the Secretary, if a person uses a taxable carbon substance as a
				feedstock so that the carbon associated with such substance will not be
				emitted, then an amount equal to the amount of tax in effect under section
				4691(b) with respect to such substance for the calendar year in which such use
				begins shall be allowed as a credit or refund (without interest) to such person
				in the same manner as if it were an overpayment of tax imposed by section
				4691.
							(b)Offset
				projects
								(1)In
				generalUnder regulations prescribed by the Secretary, if a
				person carries out a qualified offset project, then an amount equal to the
				amount of tax in effect under section 4691(b) with respect to such substance
				for the calendar year in which such project is completed shall be allowed as a
				credit or refund (without interest) to such person in the same manner as if it
				were an overpayment of tax imposed by section 4691.
								(2)Qualified offset
				projectFor purposes of paragraph (1), the term qualified
				offset project means a project carried out in the United States that—
									(A)reduces greenhouse
				gas emissions,
									(B)sequesters a
				greenhouse gas, or
									(C)destroys
				hydrofluorocarbons.
									(3)ExceptionSuch
				term does not include a project that involves enhanced oil recovery.
								(c)Previously taxed
				carbon substances used to make another taxable carbon
				substanceUnder regulations prescribed by the Secretary,
				if—
								(1)a tax under
				section 4691 was paid with respect to any taxable carbon substance, and
								(2)such substance was
				used by any person in the manufacture or production of any other substance
				which is a taxable carbon substance,
								then an
				amount equal to the tax so paid shall be allowed as a credit or refund (without
				interest) to such person in the same manner as if it were an overpayment of tax
				imposed by subsection (a). In any case to which this paragraph applies, the
				amount of any such credit or refund shall not exceed the amount of tax imposed
				by subsection (a) on the other taxable fuel manufactured or produced (or which
				would have been imposed by such subsection on such other fuel but for
				subsection (c)).(d)Exemption for
				exports
								(1)Tax-free
				sales
									(A)In
				generalNo tax shall be imposed under subsection (a) on the sale
				by the manufacturer or producer of any taxable carbon substance for export or
				for resale by the purchaser to a second purchaser for export.
									(B)Proof of export
				requiredRules similar to the rules of section 4221(b) shall
				apply for purposes of subparagraph (A).
									(2)Credit or refund
				where tax paid
									(A)In
				generalExcept as provided in subparagraph (B), if—
										(i)tax
				under subsection (a) was paid with respect to any taxable carbon substance,
				and
										(ii)(I)such substance was
				exported by any person, or
											(II)such substance was used as a material in
				the manufacture or production of a taxable carbon substance which was exported
				by any person and which, at the time of export, was a taxable carbon
				substance,
											credit
				or refund (without interest) of such tax shall be allowed or made to the person
				who paid such tax.(B)Condition to
				allowanceNo credit or refund shall be allowed or made under
				subparagraph (A) unless the person who paid the tax establishes that he—
										(i)has repaid or
				agreed to repay the amount of the tax to the person who exported the taxable
				carbon substance, or
										(ii)has obtained the
				written consent of such exporter to the allowance of the credit or the making
				of the refund.
										(C)Refunds directly
				to exporterThe Secretary shall provide, in regulations, the
				circumstances under which a credit or refund (without interest) of the tax
				under subsection (a) shall be allowed or made to the person who exported the
				taxable carbon substance, where—
										(i)the person who
				paid the tax waives his claim to the amount of such credit or refund,
				and
										(ii)the person
				exporting the taxable carbon substance provides such information as the
				Secretary may require in such regulations.
										(3)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection.
								4693.Definitions
				and special rules
							(a)DefinitionsFor
				purposes of this subchapter—
								(1)Taxable carbon
				substanceThe term taxable carbon substance means—
									(A)coal (including
				lignite and peat),
									(B)petroleum and any
				petroleum product (as defined in section 4612(a)(3)), and
									(C)natural
				gas,
									which is
				extracted, manufactured, or produced in the United States or entered into the
				United States for consumption, use, or warehousing.(2)United
				StatesThe term United States has the meaning given
				such term by section 4612(a)(4).
								(3)ImporterThe
				term importer means the person entering the taxable carbon
				substance for consumption, use, or warehousing.
								(4)TonThe
				term ton means 2,000 pounds. In the case of any taxable carbon
				substance which is a gas, the term ton means the amount of such
				gas in cubic feet which is the equivalent of 2,000 pounds on a molecular weight
				basis.
								(b)Use treated as
				saleIf any person manufactures, produces, or imports any taxable
				carbon substance and uses such substance, then such person shall be liable for
				tax under section 4691 in the same manner as if such substance were sold by
				such person.
							(c)Special rules
				for inventory exchanges
								(1)In
				generalExcept as provided in this paragraph, in any case in
				which a manufacturer, producer, or importer of a taxable carbon substance
				exchanges such substance as part of an inventory exchange with another
				person—
									(A)such exchange
				shall not be treated as a sale, and
									(B)such other person
				shall, for purposes of section 4691, be treated as the manufacturer, producer,
				or importer of such substance.
									(2)Registration
				requirementParagraph (1) shall not apply to any inventory
				exchange unless—
									(A)both parties are
				registered with the Secretary as manufacturers, producers, or importers of
				taxable carbon substances, and
									(B)the person
				receiving the taxable carbon substance has, at such time as the Secretary may
				prescribe, notified the manufacturer, producer, or importer of such person’s
				registration number and the internal revenue district in which such person is
				registered.
									(3)Inventory
				exchangeFor purposes of this subsection, the term
				inventory exchange means any exchange in which 2 persons exchange
				property which is, in the hands of each person, property described in section
				1221(a)(1).
								.
			(b)Establishment of
			 America’s Energy Security Trust FundSubchapter A of chapter 98
			 of such Code (relating to trust fund code) is amended by adding at the end the
			 following:
				
					9511.America’s
				Energy Security Trust Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as America’s Energy Security Trust
				Fund (referred to in this section as the Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the increase in revenues received in the Treasury as the
				result of the tax imposed under section 4691.
						(c)Distribution of
				amounts in Trust FundAmounts
				in the Trust Fund equivalent to the taxes received in the Treasury under
				section 4691 for a calendar year shall be available without further
				appropriation, as follows:
							(1)First, the lesser of
				1/6 of such amount or $10,000,000,000 shall be available
				for a tax credit for research, development, or investment into clean energy
				technology.
							(2)Second, the affected industry transition
				assistance amount shall be available for transition assistance to industries
				negatively affected by this Act, as determined by the Secretary of the Treasury
				in consultation with the Secretary of Labor.
							(3)Third, the amount
				remaining after the application of paragraphs (1) and (2) shall be available
				for payroll tax relief under rebate paid under section 36.
							(d)Affected
				industry transition assistance amountFor purposes of subsection (c)(2), the
				affected industry transition assistance amount is the amount determined as
				follows:
							(1)For calendar year 2008,
				1/12 of the amount in the Trust Fund equivalent to the
				taxes received in the Treasury under section 4691 for calendar year 2008,
				determined after the application of subsection (c)(1).
							(2)For calendar year
				2009, 9/10 of the amount made available under paragraph
				(1) for calendar year 2008.
							(3)For calendar year 2010,
				4/5 of the amount made available under paragraph (1) for
				calendar year 2008.
							(4)For calendar year 2011,
				7/10 of the amount made available under paragraph (1) for
				calendar year 2008.
							(5)For calendar year 2012,
				3/5 of the amount made available under paragraph (1) for
				calendar year 2008.
							(6)For calendar year 2013,
				½ of the amount made available under paragraph (1) for
				calendar year 2008.
							(7)For calendar year 2014,
				2/5 of the amount made available under paragraph (1) for
				calendar year 2008.
							(8)For calendar year 2015,
				3/10 of the amount made available under paragraph (1) for
				calendar year 2008.
							(9)For calendar year 2016,
				1/5 of the amount made available under paragraph (1) for
				calendar year 2008.
							(10)For calendar year 2017,
				1/10 of the amount made available under paragraph (1) for
				calendar year 2008.
							(11)For calendar
				years after 2017,
				zero.
							.
			(c)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 38 of such Code is amended by adding at the end thereof
			 the following new item:
					
						
							Subchapter E. Tax on carbon dioxide
				content of certain
				substances.
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following:
					
						
							Sec. 9511. Taxable Carbon Substances Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			3.Carbon tax rebate
			 of payroll tax
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and inserting after section 35 the
			 following new section:
				
					36.Carbon tax
				rebate of payroll tax
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the carbon tax rebate.
						(b)Carbon tax
				rebate
							(1)In
				generalFor purposes of this
				section, the term carbon tax rebate means with respect to a
				taxable year the individual’s share of the amount determined by the Secretary
				on a per capita basis to be the amount available under section 9511(c)(3) for
				the calendar year in which or with which the taxable year begins.
							(2)Determination
				based on estimatesThe determination under paragraph (1) shall be
				made on the basis of estimates by the Secretary, and proper adjustments shall
				be made in amounts available under section 9511(c)(3) for the succeeding
				taxable year to the extent prior estimates were in excess of or less than the
				amounts actually available under such section for the prior taxable year.
							(c)Limitation based
				on payroll taxes paid and Social Security benefits
							(1)In
				generalThe amount allowed as a credit under subsection (a) with
				respect to any individual for a taxable year shall not exceed the greater
				of—
								(A)the total amount
				of taxes paid with respect to such individual for such taxable year under
				section 1401 and chapters 21 and 22, determined after taking into account any
				refund under section 31(b) and 6413(c), or
								(B)10 percent of the aggregate amount of
				social security benefits (within the meaning of section 86(d)) received by such
				individual for the taxable year.
								(2)Special rule for
				Social Security benefits received for less than 12 monthsFor
				purposes of paragraph (1)(B), if Social Security benefits (as so defined) were
				not received for each month in the taxable year, such benefits shall be
				annualized by multiplying the Social Security benefits received by 12 and
				dividing the result by the number of months in such taxable year for which such
				benefits were received.
							(d)Denial of credit
				to dependentsNo credit shall
				be allowed under subsection (a) to an individual for such individual’s taxable
				year if a deduction under section 151 with respect to such individual is
				allowed to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year
				begins.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 36 of such Code.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by redesignating section 36 as section 37 and inserting after section 35 the
			 following new section:
					
						
							Sec. 36. Carbon tax rebate of payroll tax.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Study of taxation
			 of non-carbon greenhouse gases
			(a)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of Energy shall conduct a study of the best methods to assess and
			 collect tax on non-carbon greenhouse gases similar to the tax imposed by
			 section 4691 of the Internal Revenue Code of 1986 (as added by this
			 Act).
			(b)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of the Treasury shall submit to the
			 Congress the findings of the report required under subsection (a) together with
			 such legislative recommendations as the Secretary determine appropriate for the
			 assessment and collection of such tax.
			5.Sense of Congress
			 that other nations will join with the United States in reducing greenhouse gas
			 emissionsIt is the sense of
			 Congress that the major greenhouse gas emitting countries join with the United
			 States in reducing greenhouse gas emissions.
		
